                                    Case 4:20-cv-03709
                                                    DAILYDocument
                                                         RECORD OF 22-12   Filed ‐on
                                                                   EARLY VOTING      11/01/20TOTALS
                                                                                   UNOFFICIAL in TXSD Page 1 of 8
                                                      November 3, 2020 General and Special Elections

                                                                     Tuesday Wednesday Thursday        Friday   Saturday Sunday Monday Tuesday Wednesday
                         Location                           SRD
                                                                     Oct. 13    Oct. 14     Oct. 15 Oct. 16 Oct. 17 Oct. 18 Oct. 19 Oct. 20     Oct. 21
County Attorney Conference Center                        SRD001C         950          664       524     374     139      86     221     247           204
HCPL Barbara Bush Branch                                 SRD126C      1,022           992     1,084  1,107      901    446   1,053   1,095            987
Fairfield Inn and Suites Houston NW Willowbrook          SRD126F         980          982       868  1,023      501    308      548     555           457
Lakewood Residents Club                                  SRD126L      1,160        1,169      1,150  1,284      805    495   1,011      945           816
ISGH Champions Community Center                          SRD126M      1,207        1,391      1,337  1,354      775    437      847     813           726
Prairie View A&M University Northwest                    SRD126P         966          968     1,015  1,059   1,006     504   1,131   1,071         1,007
Lake Houston Church of Christ                            SRD127H      2,293        2,283      2,129  2,169   1,118     546   1,433   1,274         1,057
Victory Houston                                          SRD127V         438          448       315     307     244    114      251     255           189
Kingwood Community Center                                SRD127Y      1,619        1,782      1,895  2,002   1,763 1,010     1,873   1,843         1,773
Coady Baptist Church                                     SRD128B         768          742       626     678     359    205      436     453           355
La Porte Recreation and Fitness Center                   SRD128F      1,256        1,150      1,007  1,016      536    321      698     575           485
San Jacinto Community Center                             SRD128J         503          366       343     284     152      67     187     145           118
East Harris County Activity Center                       SRD128P      1,890        1,939      1,961  2,028   1,112     570   1,474   1,397         1,114
Crosby Community Center                                  SRD128Z      1,139        1,164      1,078  1,040      518    318      853     763           554
El Franco Lee Community Center                           SRD129E      1,075        1,039        868     846     463    288      554     514           454
Clear Lake Islamic Center                                SRD129I      1,254        1,114        904     884     379    189      503     496           440
MultiCultural Center                                     SRD129M         411          280       268     256     120      86    146      102           108
Pipers Meadow Community Center                           SRD129P         761          589       474     508     180    134      278     307           212
Harris County Scarsdale Annex                            SRD129S      1,237        1,216      1,171  1,225      835    391      972     892           768
University of Houston Clear Lake                         SRD129U      1,534        1,115      1,227  1,357      690    394      871     764           674
Webster Civic Center                                     SRD129W         858          672       602     591     289    155     388      349           313
Forest Bend Homeowners Association Inc                   SRD129X         766          707       673     631     296    158     442     351            352
Juergens Hall Community Center                           SRD130C      1,304        1,417      1,356  1,477   1,396     766   1,367   1,354         1,265
Hockley Community Center                                 SRD130H         800          857       919     930     421    220     540     579            434
Saint John Lutheran Church and School                    SRD130S      1,569        1,454      1,450  1,498   1,132     595   1,235   1,247         1,126
Tomball Public Works Building                            SRD130T      1,258        1,274      1,245  1,251      798    390   1,055      916           843
Hiram Clarke Multi Service Center                        SRD131       1,376        1,081        907     768     580    278      600     439           481
Alief Regional Library                                   SRD131I         751          716       694     722     735    387      725     711           691
Kingdom Builders Center                                  SRD131K         365          122       118     365       85     42      94      53            40
The Power Center                                         SRD131P      1,052           760       583     650     371    173      395     359           342
Raindrop Turkish House                                   SRD131R      1,036           809       714     602     449    218      505     431           420
Lakeland Activity Center                                 SRD132A         978       1,250      1,128  1,195      780    441      869     791           684
James E Taylor High School                               SRD132J      1,400        1,554      1,336  1,412      833    414      819     794           692
Katy Branch Harris County Public Library                 SRD132K         758          793       881     877     791    379     819      796           747
Lone Star College Cypress Center                         SRD132L      1,225        1,285      1,240  1,311      994    504   1,152   1,025            890

                                                                   Exhibit
                                                                     Page 1 of 8
                                                                                12
                                     Case 4:20-cv-03709
                                                     DAILYDocument
                                                          RECORD OF 22-12   Filed ‐on
                                                                    EARLY VOTING      11/01/20TOTALS
                                                                                    UNOFFICIAL in TXSD Page 2 of 8
                                                       November 3, 2020 General and Special Elections

                                                                      Tuesday Wednesday Thursday        Friday   Saturday Sunday Monday Tuesday Wednesday
                          Location                           SRD
                                                                      Oct. 13    Oct. 14     Oct. 15 Oct. 16 Oct. 17 Oct. 18 Oct. 19 Oct. 20     Oct. 21
Harris County MUD 81 Building                             SRD132M         995       1,030      1,062  1,084      479    269      707     680           627
John Paul Landing Environmental Education Center          SRD132P         688          681       688     814     318    184      305     284           251
Morton Ranch High School                                  SRD132S      1,527        1,404      1,336  1,280      813    467      771     763           607
Nottingham Park Building                                  SRD133       1,292        1,255      1,153  1,221   1,036     539   1,166   1,087         1,003
Masjid El Farooq                                          SRD133C         512          525       511     540     241    120      273     258           215
Unity of Houston Annex                                    SRD133U         879          784       678     750     369    216      487     460           486
First Congregational Church                               SRD133Z      1,017        1,145      1,033     904     533    293      776     791           705
Crowne Plaza Houston Galleria                             SRD134C         835          795       651     588     212    124      294     347           231
Hampton Inn Galleria                                      SRD134G         982          990       963  1,044      543    331      809     724           689
Hampton Inn and Suites                                    SRD134I         918          752       586     647     282    165      411     344           349
Metropolitan MultiService Center                          SRD134M      2,356        2,238      2,315  2,290   1,347     638   1,679   1,525         1,418
Rice University                                           SRD134R         960          968     1,054  1,117      754    456      785     827           768
John P McGovern Texas Medical Center Commons              SRD134T      1,638        1,487      1,219     984     426    296      575     533           429
HCC West Loop South                                       SRD134W      1,511        1,415      1,207  1,334      523    288      705     620           510
City Jersey Village Municipal Government Center           SRD135       2,226        2,039      1,925  1,973   1,239     651   1,540   1,484         1,277
Richard and Meg Weekley Community Center                  SRD135W      1,964        2,051      2,074  2,200   1,817     904   2,007   1,894         1,664
Bayland Park Community Center                             SRD137B      1,610        1,538      1,468  1,444      913    428   1,026   1,063            977
Houston Community College Alief Hayes Campus              SRD137C         918          856       865     891     594    337     676      638           588
Tracy Gee Community Center                                SRD137T      1,669        1,421      1,243  1,215      653    344      785     857           687
ISGH Bear Creek Community Center                          SRD138I      1,371        1,232      1,209  1,401      744    441      721     731           635
John Knox Presbyterian Church                             SRD138J         923          843       796     821     494    217     593     564            558
Katherine Tyra Branch Library                             SRD138K         881          879       819     862     766    391     767      710           696
Trini Mendenhall Community Center                         SRD138S      1,964        1,974      1,770  1,790   1,003     493   1,317   1,183         1,102
Encourager Church                                         SRD138Z      1,060        1,170      1,154  1,291      537    246      735     767           637
Acres Homes Multi Service Center                          SRD139A      1,923        1,342      1,055     889     617    299      661     512           491
Fallbrook Church                                          SRD139F      1,422           986       603     787     305    148     465     304            275
New Destiny Praise and Worship Center                     SRD139N         653          616       491     437     285    127     303      318           239
Lone Star College Victory Center                          SRD139V      1,011           843       773     797     654    331      600     519           416
Hardy Street Senior Citizens Center                       SRD140          872          584       451     410     266    130      303     257           266
BakerRipley East Aldine Campus                            SRD140B         471          336       271     250     153      85    238     189            166
Anclamars W Reception Hall A                              SRD140X         636          329       217     169     117      42    112      140           104
Church of Christ on Bammel Road                           SRD141B         942          941       857     810     285    145      427     395           289
Northeast Multi Service Center                            SRD141C         871          802       633     428     335    166      385     271           266
Green House International Church                          SRD141G         558          415       338     229     185      86    220     199            157
Holiday Inn Houston Intercontinental Airport Hotel        SRD141I         842          762       640     500     226    119     282      248           221

                                                                    Exhibit
                                                                      Page 2 of 8
                                                                                 12
                                    Case 4:20-cv-03709
                                                    DAILYDocument
                                                         RECORD OF 22-12   Filed ‐on
                                                                   EARLY VOTING      11/01/20TOTALS
                                                                                   UNOFFICIAL in TXSD Page 3 of 8
                                                      November 3, 2020 General and Special Elections

                                                                     Tuesday Wednesday Thursday        Friday   Saturday Sunday Monday Tuesday Wednesday
                         Location                           SRD
                                                                     Oct. 13    Oct. 14   Oct. 15 Oct. 16 Oct. 17 Oct. 18 Oct. 19 Oct. 20       Oct. 21
Lone Star College North Harris                           SRD141L         724          628     501     484     337    204      398     383             365
HCC North Forest Campus                                  SRD141N         792          652     530     351     263    163      281     273             238
Humble Civic Center                                      SRD141U      1,312        1,239    1,353  1,147   1,081     550   1,221   1,042           1,019
C E King Middle School                                   SRD142C         868          699     520     558     327    145      329     302             270
Houston Food Bank                                        SRD142H         186           93       81    147       33     18      67      27              70
Kashmere MultiService Center                             SRD142K      1,036           886     665     459     346    199      427     320             270
North Channel Branch Library                             SRD142W         663          663     661     697     623    298      678     583             550
Martin Flukinger Community Center                        SRD142Z         805          631     442     410     176      70     193     170             137
Alvin D Baggett Community Center                         SRD143A         668          405     308     288     178      80     158     131             116
Milton Lusk Activity Center                              SRD143C         394          303     249     228     146      84     152     145             126
Neighborhood Centers Inc Ripley House Campus             SRD143R      1,160           813     682     701     407    172      469     411             424
Harris County Cultural Arts Center                       SRD143T      1,164           924     678     541     291    124      399     288             237
Lee College                                              SRD144       1,337        1,099    1,024  1,008      557    295      673     544             494
John Phelps Courthouse                                   SRD144J         744          498     414     306     128      77    209     144              176
Iglesia Una Luz en Tu Camino                             SRD144U         189          151     105     137       86     32      93      93              97
HCC Southeast College Building C Parking Garage          SRD145C      1,313           830     679     743     559    284      541     474             426
Baker Ripley Cleveland Ripley Neighborhood Center        SRD145R      1,173           983     840     878     462    257      541     568             455
Saint Philip Neri Catholic Church                        SRD146C         798          556     535     392     307      88     296     218             231
NRG Arena                                                SRD146N         830          558     405     429     322    137      383     251             197
Sunnyside Multi Service Center                           SRD146S      1,266        1,222      957     748     574    246      668     504             487
J J Roberson Family Life Center                          SRD146Y         743          364     241     168     108      55     126     100              81
Toyota Center                                            SRD147C         550          351     334     193     222    101      126     155             115
West End Multi Service Center                            SRD147E      1,413        1,305      994  1,105      415    233      550     609             448
Marriott Houston South at Hobby Airport                  SRD147M         514          373     310     254     174      81    182      211             163
Wheeler Avenue Baptist Church                            SRD147S      1,299           529     357     317     160      83    202     170              168
Texas Southern University‐ West Side Parking Garage      SRD147T         797          459     295     280     174      68     172     167             147
University of Houston Student Center South               SRD147U         685          512     439     392     175      73    250     239              211
Shrine of The Black Madonna Cultural & Event Center      SRD147Z      1,027           572     449     363     192      77     219     215             182
Sheraton Houston Brookhollow Hotel                       SRD148B         954          844     680     747     259    119      355     366             344
Clark Park Community Center                              SRD148C         309          236     185     183     157      65     145     122             139
The Grand Tuscany Hotel                                  SRD148H      1,050           803     746     716     374    224      436     465             357
Moody Park Community Center                              SRD148M         974       1,027      828     801     431    204      504     482             475
SPJST Lodge Num 88                                       SRD148S      1,506        1,546    1,454  1,612      574    326      933     856             790
Resurrection Metropolitan Community Church               SRD148Z      1,165           936     593     839     279    117      421     255             287
Houston Community College Alief Center                   SRD149H         758          630     525     601     360    176      515     383             343

                                                                   Exhibit
                                                                     Page 3 of 8
                                                                                12
                                   Case 4:20-cv-03709
                                                   DAILYDocument
                                                        RECORD OF 22-12   Filed ‐on
                                                                  EARLY VOTING      11/01/20TOTALS
                                                                                  UNOFFICIAL in TXSD Page 4 of 8
                                                     November 3, 2020 General and Special Elections

                                                                    Tuesday Wednesday Thursday        Friday   Saturday Sunday Monday Tuesday Wednesday
                        Location                           SRD
                                                                 Oct. 13       Oct. 14   Oct. 15 Oct. 16 Oct. 17 Oct. 18 Oct. 19       Oct. 20   Oct. 21
Mission Bend Islamic Center                             SRD149X      666             593     532     500     351    220      386           333         280
Big Stone Lodge                                         SRD150B      865             839     870     782     509    299      558           509         501
Klein Multipurpose Center                               SRD150K   1,001           1,043    1,036  1,184   1,055     640   1,196         1,157       1,083
Lone Star College Creekside                             SRD150L   1,348           1,269    1,260  1,381      718    409      996           933         781
Samuel Matthews Park Community Center                   SRD150M      584             646     618     663     218    115      343           269         223
Spring First Church                                     SRD150S   1,786           1,620    1,482  1,781      950    504   1,140         1,118          995
Hosanna Lutheran Church                                 SRD150X      813             729     537     489     250    110      303           308         273
Kingdom Builders Center                                 DTV131K      820             636     572        0    395    185      257           283         264
HCC West Loop South                                     DTV134W   1,292           1,419    1,449  1,609   1,078     621      955        1,108       1,032
Fallbrook Church                                        DTV139F   1,381           1,501    1,479  1,085   1,360     650   1,051         1,056          851
Humble Civic Center                                     DTV141U   1,511           1,821    1,774  1,804   1,161     661   1,048            951         798
Houston Food Bank                                       DTV142H      376             319     251       88    169      79      98           101          88
John Phelps Courthouse                                  DTV145C      650             607     537     638     420    191      438           406         303
NRG Arena                                               DTV146N   1,900           1,778    1,705  1,673   1,195     584      843        1,019          866
Toyota Center                                           DTV147C   1,127           1,125      901  1,118      629    307      687           626         506
Resurrection Metropolitan Community Church              DTV148Z      823             806     883     935     583    317      475           543         521
Houston Community College Alief Center                  DTV149H   1,117              961     980     603     824    532      490           750         563
                 Early In Person Voters:                        128,082         115,604 105,123 104,828 65,732 34,494 74,827           70,323      62,380
                 Mail Ballots Returned:                          41,337           3,012    6,260  7,839   8,807 8,249 17,106           12,216      10,097
                   Total Early Voters:                          169,419         118,616 111,383 112,667 74,539 42,743 91,933           82,539      72,477

                     Ballots Mailed:                               238,062          962       954      1,585      885   1,175    736      737         820




                                                                  Exhibit
                                                                    Page 4 of 8
                                                                               12
                               Case 4:20-cv-03709
                                               DAILYDocument
                                                    RECORD OF 22-12   Filed ‐on
                                                              EARLY VOTING      11/01/20TOTALS
                                                                              UNOFFICIAL in TXSD Page 5 of 8
                                                  November 3, 2020 General and Special Elections

                                                       Thursday   Friday   Saturday Sunday Monday Tuesday Wednesday Thursday   Friday   Totals
                         Location
                                                        Oct. 22 Oct. 23 Oct. 24 Oct. 25 Oct. 26 Oct. 27    Oct. 28   Oct. 29 Oct. 30
County Attorney Conference Center                           232    176        57     39     139     155          136     187    190      4,720
HCPL Barbara Bush Branch                                    885    980      538    406      786     901          820   1033   1170      16,206
Fairfield Inn and Suites Houston NW Willowbrook             416    486      215    243      403     483          508     563    727     10,266
Lakewood Residents Club                                     756    790      386    345      642     707          722     736    904     14,823
ISGH Champions Community Center                             578    651      371    262      473     558          542     666    897     13,885
Prairie View A&M University Northwest                       837    943      591    496      837     842          879   1173   1281      16,606
Lake Houston Church of Christ                               948    994      502    354      747     782          808     903 1185       21,525
Victory Houston                                             170    210      102    131      281     289          276     581    650      5,251
Kingwood Community Center                                 1,548 1,572       939    622   1,237   1,323         1178    1244   1541      26,764
Coady Baptist Church                                        285    399      195    159      374     340          422     435    646      7,877
La Porte Recreation and Fitness Center                      427    515      253    187      448     457          454     492    729     11,006
San Jacinto Community Center                                125    137        56     43     107     105          118     135    195      3,186
East Harris County Activity Center                        1,070 1,271       556    407      992  1,021         1066    1462   1692      23,022
Crosby Community Center                                     477    553      300    231      475     474          475     513    715     11,640
El Franco Lee Community Center                              407    497      256    240      407     480          485     577    799     10,249
Clear Lake Islamic Center                                   377    447      318    127      297     353          353     407    482      9,324
MultiCultural Center                                          82   153        57     65      88     131          102     123    179      2,757
Pipers Meadow Community Center                              235    286      140    110      249     296          226     324    416      5,725
Harris County Scarsdale Annex                               754    747      453    327      713     743          747     925 1091       15,207
University of Houston Clear Lake                            648    865      421    241      555     630          622     730    887     14,225
Webster Civic Center                                        318    368      133    131      303     260          341     316    485      6,872
Forest Bend Homeowners Association Inc                      295    353      177    142      271     283          287     339    498      7,021
Juergens Hall Community Center                            1,227 1,327       958    616   1,150   1,155         1176    1577   1487      22,375
Hockley Community Center                                    317    400      181    128      278     271          310     333    462      8,380
Saint John Lutheran Church and School                       965 1,136       598    457      818     866          870   1009   1305      19,330
Tomball Public Works Building                               693    804      503    211      642     591          557     653    815     14,499
Hiram Clarke Multi Service Center                           377    412      303    183      431     408          412     568    669     10,273
Alief Regional Library                                      637    615      583    320      629     654          645     663    707     11,585
Kingdom Builders Center                                       48     87       47     15      50      61           67       86     60     1,805
The Power Center                                            250    303      199    129      301     334          338     389    539      7,467
Raindrop Turkish House                                      347    409      254    174      350     422          416     476    622      8,654
Lakeland Activity Center                                    580    752      340    327      435     472          529     569    737     12,857
James E Taylor High School                                  660    839      466    333      571     619          619     715    949     15,025
Katy Branch Harris County Public Library                    606    722      449    293      578     589          612     707    793     12,190
Lone Star College Cypress Center                            833    900      608    447      822     907          930   1097   1158      17,328

                                                               Exhibit
                                                                 Page 5 of 8
                                                                            12
                                Case 4:20-cv-03709
                                                DAILYDocument
                                                     RECORD OF 22-12   Filed ‐on
                                                               EARLY VOTING      11/01/20TOTALS
                                                                               UNOFFICIAL in TXSD Page 6 of 8
                                                     November 3, 2020 General and Special Elections

                                                          Thursday   Friday   Saturday Sunday Monday Tuesday Wednesday Thursday    Friday   Totals
                          Location
                                                           Oct. 22 Oct. 23 Oct. 24 Oct. 25 Oct. 26 Oct. 27    Oct. 28     Oct. 29 Oct. 30
Harris County MUD 81 Building                                  563    597      297    206      470     474          406       515    659    11,120
John Paul Landing Environmental Education Center               172    227      146    128      164     175          184       192    283     5,884
Morton Ranch High School                                       493    710      463    380      467     658          576       761 1064      14,540
Nottingham Park Building                                       915    999      598    386      845     882          787       915 1040      17,119
Masjid El Farooq                                               203    252      253      77     131     177          183       266    323     5,060
Unity of Houston Annex                                         374    469      211    201      461     477          468       548    692     9,010
First Congregational Church                                    548    633      297    150      548     541          572       547    719    11,752
Crowne Plaza Houston Galleria                                  236    237        97     64     198     188          209       244    276     5,826
Hampton Inn Galleria                                           565    635      265    249      506     652          579       679    766    11,971
Hampton Inn and Suites                                         302    398      138    113      212     312          272       300    401     6,902
Metropolitan MultiService Center                             1,222 1,419       652    452      974  1,159         1177      1197   1417     25,475
Rice University                                                782    568      512    359      606     638          584       502    840    13,080
John P McGovern Texas Medical Center Commons                   441    476      168    167      314     331          333       702    657    11,176
HCC West Loop South                                            493    569      376    206      366     378          390       432    572    11,895
City Jersey Village Municipal Government Center              1,135 1,182       700    526      900     995        1075      1165   1548     23,580
Richard and Meg Weekley Community Center                     1,508 1,712    1,166     884   1,375   1,442         1496      1677   1975     29,810
Bayland Park Community Center                                  754    887      606    338      772     845          813       962 1112      17,556
Houston Community College Alief Hayes Campus                   553    659      629    276      405     605          622       750    893    11,755
Tracy Gee Community Center                                     653    615      333    216      603     553          567       982 1002      14,398
ISGH Bear Creek Community Center                               475    545      342    329      485     547          520       682    960    13,370
John Knox Presbyterian Church                                  485    520      284    201      473     526          537       639    786    10,260
Katherine Tyra Branch Library                                  653    715      502    349      649     724          714       806    851    12,734
Trini Mendenhall Community Center                              891 1,002       506    415      767     888          876       969 1113      20,023
Encourager Church                                              465    669      247    170      460     499          460       559    706    11,832
Acres Homes Multi Service Center                               337    443      253    224      392     412          421       568    775    11,614
Fallbrook Church                                               191    318      245      88     173     172          165       277    508     7,432
New Destiny Praise and Worship Center                          215    187      180    124      263     250          300       335    462     5,785
Lone Star College Victory Center                               361    440      318    250      420     424          441       610    709     9,917
Hardy Street Senior Citizens Center                            251    287      173    113      305     293          356       384    462     6,163
BakerRipley East Aldine Campus                                 151    193        95   109      190     234          270       277    412     4,090
Anclamars W Reception Hall A                                     97   107        53     63     151     133          150       217    314     3,151
Church of Christ on Bammel Road                                281    279      163      67     224     244          216       295    378     7,238
Northeast Multi Service Center                                 261    232      171    121      236     270          233       344    456     6,481
Green House International Church                               173    150      108      82     185     222          220       262    440     4,229
Holiday Inn Houston Intercontinental Airport Hotel             187    241        87     90     176     181          206       264    354     5,626

                                                                  Exhibit
                                                                    Page 6 of 8
                                                                               12
                               Case 4:20-cv-03709
                                               DAILYDocument
                                                    RECORD OF 22-12   Filed ‐on
                                                              EARLY VOTING      11/01/20TOTALS
                                                                              UNOFFICIAL in TXSD Page 7 of 8
                                                      November 3, 2020 General and Special Elections

                                                           Thursday   Friday   Saturday Sunday Monday Tuesday Wednesday Thursday   Friday   Totals
                         Location
                                                            Oct. 22 Oct. 23 Oct. 24 Oct. 25 Oct. 26 Oct. 27    Oct. 28   Oct. 29 Oct. 30
Lone Star College North Harris                                  312    299      178    216      290     372          380     520    641      7,232
HCC North Forest Campus                                         204    180        99   102      206     224          200     277    335      5,370
Humble Civic Center                                             796 1,033       807    400      829     924          849     960 1087       17,649
C E King Middle School                                          199    291      150    123      256     286          284     400    479      6,486
Houston Food Bank                                                 29     42       30     13      37      30           40       63     79     1,085
Kashmere MultiService Center                                    250    238      167    128      307     303          283     684    753      7,721
North Channel Branch Library                                    522    592      440    273      508     601          577     685    672     10,286
Martin Flukinger Community Center                               115    119        54     51     113     142          138     159    333      4,258
Alvin D Baggett Community Center                                  98   108        82     37     105     132          120     141    223      3,378
Milton Lusk Activity Center                                     115    131        97     73     158     184          157     201    280      3,223
Neighborhood Centers Inc Ripley House Campus                    344    403      218    161      368     429          461     493    684      8,800
Harris County Cultural Arts Center                              192    220      187    101      259     263          313     387    596      7,164
Lee College                                                     459    525      318    241      546     564          556     651    949     11,840
John Phelps Courthouse                                          137    198      129      54     160     167          141     230    575      4,487
Iglesia Una Luz en Tu Camino                                      84     85       59     32      85     102           99     150    204      1,883
HCC Southeast College Building C Parking Garage                 393    458      294    225      447     517          559     648    923     10,313
Baker Ripley Cleveland Ripley Neighborhood Center               418    573      296    257      556     609          602     703    999     11,170
Saint Philip Neri Catholic Church                               193    196      138      84     170     201          185     246    365      5,199
NRG Arena                                                       229    286      163      87     208     234          242     564    696      6,221
Sunnyside Multi Service Center                                  376    358      335    172      393     471          436     562    747     10,522
J J Roberson Family Life Center                                   86     61       34     30      92      88           80       99   191      2,747
Toyota Center                                                     98   138      162      70     107     104          119     127    170      3,242
West End Multi Service Center                                   407    548      247    181      377     478          491     538    757     11,096
Marriott Houston South at Hobby Airport                         147    191      108    103      190     204          228     301    466      4,200
Wheeler Avenue Baptist Church                                   134    142        99     40     123     131          141     211    256      4,562
Texas Southern University‐ West Side Parking Garage             104      93     100      36     128     123          139     184    246      3,712
University of Houston Student Center South                      196    225        89     54     165     186          219     253    276      4,639
Shrine of The Black Madonna Cultural & Event Center             155    199        90     63     165     150          155     178    292      4,743
Sheraton Houston Brookhollow Hotel                              332    406      180      99     247     290          349     386    528      7,485
Clark Park Community Center                                     139    139        69     80     129     193          245     303    389      3,227
The Grand Tuscany Hotel                                         368    364      209    164      305     372          410     481    678      8,522
Moody Park Community Center                                     419    453      306    208      443     438          434     595    764      9,786
SPJST Lodge Num 88                                              652    832      341    218      568     631          615     670    842     14,966
Resurrection Metropolitan Community Church                      194    280      213    104      160     221          222     233    361      6,880
Houston Community College Alief Center                          276    329      232    106      274     224          253     337    397      6,719

                                                                   Exhibit
                                                                     Page 7 of 8
                                                                                12
                               Case 4:20-cv-03709
                                               DAILYDocument
                                                    RECORD OF 22-12   Filed ‐on
                                                              EARLY VOTING      11/01/20TOTALS
                                                                              UNOFFICIAL in TXSD Page 8 of 8
                                                 November 3, 2020 General and Special Elections

                                                      Thursday   Friday   Saturday Sunday Monday Tuesday Wednesday Thursday       Friday   Totals
                        Location
                                                       Oct. 22 Oct. 23 Oct. 24 Oct. 25 Oct. 26 Oct. 27       Oct. 28     Oct. 29 Oct. 30
Mission Bend Islamic Center                                272    285      178    159      280     290             269       316    451     6,361
Big Stone Lodge                                            420    410      452    216      390     368             378       477    595     9,438
Klein Multipurpose Center                                  940 1,014       680    558      955     968             953      1122   1255    17,840
Lone Star College Creekside                                757    859      382    325      651     726             609       706    860    14,970
Samuel Matthews Park Community Center                      192    259      108    106      177     167             198       180    261     5,327
Spring First Church                                        892    981      536    328      813     883             839       988 1357      18,993
Hosanna Lutheran Church                                    246    261      146    105      249     294             332       362    571     6,378
Kingdom Builders Center                                    194    201      249    142      221     268             242       358    458     5,745
HCC West Loop South                                        807    864      781    485      787     907           1014       1137   1329    18,674
Fallbrook Church                                           830    493   1,058     482      937  1,030            1035       1282   1348    18,909
Humble Civic Center                                        787    519      762    474      813     795             840      1044   1598    19,161
Houston Food Bank                                          106      94     126      62     102     138             133       174    220     2,724
John Phelps Courthouse                                     383    462      382    235      443     501             502       592    555     8,245
NRG Arena                                                  700    835      683    263      731     837             919      1324   1494    19,349
Toyota Center                                              378    572      397    251      447     550             561       616    819    11,617
Resurrection Metropolitan Community Church                 438    507      406    197      432     543             546       665    717    10,337
Houston Community College Alief Center                     517    454      550    389      528     575             611       681 1026      12,151
                 Early In Person Voters:                54,827 61,476 38,735 26,277 52,175 56,891              57,129     69,174 86,734 1,264,811
                 Mail Ballots Returned:                 21,928 8,326    4,013     560   6,407      569          4,652      5,460 3,572    170,410
                   Total Early Voters:                  76,755 69,802 42,748 26,837 58,582 57,460              61,781     74,634 90,306 1,435,221

                     Ballots Mailed:                     1,518    1,048         0   1,166         90   110        441        59       86   250,434




                                                              Exhibit
                                                                Page 8 of 8
                                                                           12
